UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 29, 2012 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 333-176587 DYNAMIC NUTRA ENTERPRISES HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada 27-3492854 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3929 Browning Place Raleigh, NC (Address of principal executive offices) (Zip Code) (919) 637-9302 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filero Non-accelerated filero (Do not check if a smaller reporting company)Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes ¨No x As of April 13, 2012, there were 7,040,000shares of Common Stock, par value $0.0001 per share, outstanding. DYNAMIC NUTRA ENTERPRISES HOLDINGS, INC. QUARTERLY REPORT ON FORM 10-Q February 29, 2012 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION PAGE Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item4. Controls and Procedures 13 PART II - OTHER INFORMATION Item 1. Legal Proceedings 14 Item1A. Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 14 Item 4. Mine Safety Disclosure 14 Item 5. Other Information 14 Item 6. Exhibits 14 SIGNATURES 15 PART I – FINANCIAL INFORMATION Item 1.Financial Statements. DYNAMIC NUTRA ENTERPRISES HOLDINGS, INC. (A DEVELOPMENT STAGE COMPANY) CONTENTS PAGE 1 CONDENSED BALANCE SHEETS AS OF FEBRUARY 29, 2012 (UNAUDITED) AND AS OF MAY 31, 2011 PAGE 2 CONDENSED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED FEBRUARY 29, 2012, THE THREE MONTHS ENDED FEBRUARY 28, 2011, THE PERIOD FROMJUNE 8, 2010 (INCEPTION) THROUGH FEBRUARY 28, 2, 2010 (INCEPTION) TO FEBRUARY 29, 2012 (UNAUDITED) PAGE 3 CONDENSED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY FOR THE PERIOD FROM JUNE 8, 2010 (INCEPTION) TO FEBRUARY 29, 2012 (UANUDITED) PAGE 4 CONDENSED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED FEBRUARY 29, 2012, THE PERIOD JUNE 8, 2010 (INCEPTION) TO FEBRUARY 28, 2011, AND FOR THE PERIOD FROM JUNE 8, 2010 (INCEPTION) TO FEBRUARY 29, 2012 (UNAUDITED) PAGES 5 - 10 NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) Dynamic Nutra Enterprises Holdings, Inc. (A Development Stage Company) Condensed Balance Sheets Assets February 29, May 31, (Unaudited) Current Assets: Cash $ $ Accounts receivable - Total Current Assets Property and equipment, net Total Assets $ $ Liabilities and Stockholders' Equity Current Liabilities: Accounts payable $ $ Total Current Liabilities Stockholders' Equity: Preferred stock, $0.0001 par value; 10,000,000 shares authorized; none issued and outstanding - - Common stock, $0.0001 par value, 100,000,000 shares authorized; 7,040,000 and 7,040,000 shares issued and outstanding, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes to condensed unaudited financial statements -1- Dynamic Nutra Enterprises Holdings, Inc. (A Development Stage Company) Condensed Statement of Operations (Unaudited) For the Period From For the period from For the Three Months Ended For the Nine Months Ended June 8, 2010 (Inception) to June 8, 2010(Inception) to February 29, 2012 February 28, 2011 February 29, 2012 February 28, 2011 February 29, 2012 Revenues $
